Ej, Juez Asociado Señok Wolf,
emitió la opinión del tribunal.
Los demandados apelan de una orden de la Corte de Distrito de Aguadilla negándose a expedir un auto de in-juntion para impedir que Guillermo Esteves y otros inun-den los terrenos de los apelantes Narciso y Violante Rabell Cabrero. El Pueblo de Puerto Rico había iniciado un pro-cedimiento de expropiación forzosa contra dichos apelantes. La petición de injunction era un incidente de dicho pleito. La corte declaró sin lugar la petición. Uno de los funda-mentos para denegar la solicitud de injunction fue que al Pueblo de Puerto Rico no se le podía demandar sin su pro-pio consentimiento, y que no se había demostrado que se hubieran ocasionado daños irreparables, por lo que nos pa-rece prudente transcribir parte de la demanda radicada en el pleito principal de expropiación de dichos terrenos.
*133El principio de dicha demanda lee como signe:
“Comparece El Pueblo de Puerto Eico representado por el Hon. Guillermo Esteves, Comisionado del Interior de Puerto Eico, y éste a su vez por el Hon. G. C. Butte, Attorney General y los abogados Antonio Piñeiro, abogado del Eiego y el fiscal del distrito y respe-tuosamente alegan:
“Que el demandante, el Pueblo de Puerto Eico es un cuerpo po-lítico, con capacidad para demandar y ser demandado, debidamente organizado de acuerdo con la Ley del Congreso de los Estados Uni-dos de América, de fecha 2 de marzo de 1917 titulada ‘Ley para proveer un Gobierno Civil para Puerto Eico, y para otros fines’; que el Comisionado del Interior Guillermo Esteves comparece en representación de El Pueblo de Puerto Eico por virtud de la facul-tad que le ha sido conferida por la sección 10 de la Ley No. 63, aprobada el 19 de .junio de 1919, proveyendo para la construcción de un sistema de riego en la vecindad de Isabela, Aguadilla y Moca.”
Después de describir los terrenos y alegar otras cuestio-nes, en el párrafo 7 de la demanda el Pueblo de Puerto Eico alega los esfuerzos que sus funcionarios han realizado para obtener los terrenos de los apelantes por medio de gestio-nes; que dichos terrenos valían de $26,000 a $27,000, de acuerdo con los cálculos de los agentes del demandante, in-cluyendo además, según la opinión del demandante, cual-quiera otra clase de daños que los apelantes pudieran sufrir.
El párrafo 8 de la demanda alega que “el demandante hace esta solicitud de expropiación forzosa de esta parcela con el fin de construir la represa del G-uajataca del Servicio del Eiego de Isabela. En tal virtud, el demandante suplica a esta Hon. Corte, se sirva dictar. sentencia a su favor, de-clarando que el uso y la necesidad pública exigen la expro-piación de las parcelas de terreno referidas anteriormente y que dicho demandante tiene derecho a tomar y retener las descritas parcelas de terreno para el uso público especifi-cado, mediante el pago de la indemnización que determine este tribunal, determinando la cantidad que ha de pagar el demandante al demandado por las referidas parcelas, así *134como también por daños y perjuicios que se ocasionen por esta expropiación forzosa.
Por lo tanto, no dudamos que el procedimiento de expro-piación forzosa fué presentado por El Pueblo de Puerto Rico en su carácter de soberano o quasi-soberano, y que la expropiación forzosa se solicitaba en virtud de una ley especial de la Legislatura aprobada el 19 de junio de 1919. El certificado del Secretario de la corte de distrito demues-tra que el procedimiento de expropiación aún no se Ira visto en su fondo, no estando listo para juicio. El 19 de octu-bre de 1926 los demandados radicaron la siguiente petición de injunction:
‘ ‘ Comparecen los demandados en este caso por conducto de sus abogados suscribientes y a la Hon. Corte respetuosamente exponen .-
“1. — Que en el presente caso El Pueblo de Puerto Rico ha ins-tado una acción de Expropiación forzosa contra los aquí demandados con el objeto de privarles y expropiarles de ciertas parcelas de te-rreno de su propiedad ascendentes a 314 cuerdas con 54 céntimos, sitas en el barrio G-uaj ataca de San Sebastián, que se describen en dicha demanda de Expropiación Forzosa y que son las siguientes: (Se describen). Estas fincas son segregaciones de una finca deno-minada ‘Esperanza’ en el barrio Guajataca de San Sebastián, dis-trito judicial de Aguadilla, P. R., compuesta de mil doscientas treinta y siete cuerdas con veintiocho céntimos, propiedad de los aquí de- ■ mandados.
“2. — Que en la referida demanda de expropiación forzosa se alega que dichos terrenos son de absoluta necesidad e imprescindi-bles para que el Pueblo de Puerto Rico pueda construir la presa Guajataca que forma parte del Riego Público de Isabela.
“3. — Que una vez radicada la demanda, los demandados han for-mulado sus alegaciones contra la referida demanda consistentes en mociones sobre nulidad del nombramiento del Hon. Juez Castejón hecho por el Hon. Gobernador de Puerto Rico, y sobre especifica-ción, las cuales mociones fueron resueltas en contra de los aquí de-mandados, habiéndoseles concedido un término para formular sus nuevas alegaciones contra la demanda, sin que haya vencido el tér-mino para hacerlo.
“4.- — Que no se han formulado todavía las alegaciones de hecho en contra de la demanda de expropiación forzosa y que El Pueblo *135cle Puerto Eico no lia obtenido decreto de corte alguna concediendo la expropiación de los terrenos de que se trata, ni fijando montante de compensación ni de daños y perjuicios que hayan- de pagarse por dichos terrenos, siendo así que todavía no está el caso listo para juicio, razón por la cual no puede haberse obtenido el decreto a que se ha hecho referencia.
“5. — Que el aquí demandante contra la voluntad de los deman-dados, a pesar del requerimiento para que se abstuviera de hacerlo, ha comenzado a inundar los terrenos de que se trata en este caso, parte de los cuales están sembrados; y dicho demandante pretende e. insiste en continuar inundando dichos terrenos sin el consenti-miento y contra la voluntad de los aquí demandados.
“6. — Que de continuar el demandante inundando los terrenos de los demandados que se han descrito ya en esta solicitud, se destrui-rán todas las plantaciones de los aquí demandados en las fincas de referencia, se destruirán las cercas, caminos y abrevaderos de las referidas parcelas de terreno, y se causarán en general daños irre-parables y perjuicios contra los aquí demandados que serán difícil determinar una vez que tales terrenos sean inundados; y que serán aún más difícil de recobrar tratándose de que la parte demandante es el Pueblo de Puerto Eico, y aún más se verían los demandados obligados a iniciar una acción especial de daños y perjuicios contra El Pueblo de Puerto Eico; y finalmente- que tal acción del demanv dante viola y destruye el derecho de propiedad que tienen los de-mandados sobre las parcelas de que se trata e infringe el artículo 355 del Código Civil y hace ilusorio el derecho de propiedad y cons-tituye un atropello por parte de El Pueblo de Puerto Eico; y final-mente infringe la enmienda quinta y la enmienda catorce de la Cons-titución de los Estados Unidos que garantiza la primera, el que no se privará a nadie de su propiedad particular para fines de utilidad pública sin la compensación correspondiente, y la segunda, que prescribe que nadie podrá ser privado de su propiedad sin- el debido proceso de ley.
‘ ‘ 7. — Que de no. librarse- el injunction de que se trata, el deman-dante continuará ejercitando los actos de violación de que ha ve-nido haciendo méritos, y continuará inundando los terrenos de los aquí demandados.
“Por todo lo cual; los demandados solicitan del tribunal que li-bre una orden de injunction dirigida al Hon. Comisionado del Interior de Puerto Eico, señor Guillermo Esteves, en representación de “El Pueblo de- Puerto Eico, y a sus representantes, agentes, em-pleados y subalternos, para que se abstengan de continuar ejercí-*136tando los actos de que se trata hasta que se resuelva el pleito de expropiación a su favor, apercibiendo al demandante y a sus repre-sentantes, agentes, empleados y subalternos que de desobedecer la orden del tribunal serán culpables de desacato.”
La primera defensa del Pueblo de Puerto Eico a la solicitud de injunction era que no podía, ser demandado sin su propio consentimiento. En algunas partes de su argumentación el Pueblo de Puerto Eico aparentemente alega que no ha habido la “incautación” (taking) de los terrenos de los apelantes según lo prohíbe el Acta Orgánica de Puerto Eico. Por lo tanto, creemos prudente determinar si los hechos en este caso demuestran o no una incautación. El efecto de la inundación, aunque no transfiera el título de las tierras al Pueblo de Puerto Eico, privaría a los apelantes del uso y disfrute de las mismas, y, por consiguiente, eso equivaldría a una incautación según dicha palabra ha sido definida por la Corte Suprema de los Estados Unidos, así como por otras cortes. El caso- principal sobre esta cuestión es el de Pumpelly v. Green Bay Co., 13 Wall. 166, 168 (20 L. Ed. 557), citado por los apelantes. En dicho caso la corte, por opinión dictada por el Juez Miller, resolvió que no era necesaria la absoluta incautación de la propiedad en el sentido estricto de la palabra, para que el caso quedara dentro de la protección de esta disposición constitucional; y que el uso corriente y necesario de la propiedad podría interrumpirse tan seriamente que sería equivalente a una incautación dentro del alcance de la Constitu-ción; que resultaría muy curioso y poco satisfactorio si se resolviera que cuando el gobierno se abstenía de la conversión absoluta de bienes inmuebles para uso público, podía destruir su valor enteramente y ocasionar un daño irreparable y permanente en cualquier sentido, ya que dentro del significado estricto de la palabra la propiedad no se tomaba para uso público. La corte analizó las autoridades con antelación al 1871 y resolvió que cuando se inundaban mate-*137rialmente bienes inmuebles debido a nn excesivo aumento de agua, tierra, arena n otras materias, o colocando cualquier construcción artificial sobre ellos, destruyendo efectivamente su uso o impidiéndolo, esto equivalía a una incautación den-tro del alcance de la Constitución. El caso principal fue citado por nosotros en el caso de American Railroad Co. v. Quiñones, 15 D.P.R. 1, en el que dijimos lo siguiente:
“El derecho de propiedad es exclusivo y no consiente el uso de la finca para fines contrarios a los derechos del dueño y causar da-ños irreparables a una finca equivale en cierto modo a privar de su propiedad al dueño de la misma, y en este sentido la ley le protege con respecto a tales actos.”
U. S. v. Lynah, 188 U. S. 445, y los casos citados, sostie-nen el caso principal, como lo hace además el de U. S. v. Grizzard, 219 U. S. 180. Este principio se expone en Lewis on Eminent Domain, Tercera Edición, pp. 66, 90, 100, 144, 554, y en otras páginas más.
El caso de Stockdale et al. v. Río Grande Western Ry. Co., 77 Pac. 849, resolvió que cualquier intervención subs-tancial sobre propiedad privada que destruya o material-mente aminore su valor, o por la cual el derecho del pro-pietario a su uso y disfrute sea destruido o limitado en cual-quier forma substancial, equivale a una ocupación, citándose numerosos casos a tal efecto. Otros casos que sostienen este extremo son los siguientes: Vanderlip v. City of Grand Rapids, et al., 73 Mich. 522, 41 N. W. 677, 3 L.R.A. 249, 16 A.S.R. 597; Elser v. Grosspoint, 223 Ill. 230, 79 N. E. 27, 114 A.S.R. 326; y la nota del caso de Gordon v. Ellinville, 47 L.R.A. (N. S.) 462.
La sección 10 de la Ley No. 63 de 1919, dispone lo si-guiente :
“El Comisionado del Interior, sus oficiales, agentes o empleados tendrán el derecho de entrar, previa notificación al propietario o re-presentante, en cualquier terreno, para practicar deslindes y para situar y establecer cualquiera obra propuesta o inclusa en dicho sis-*138tema de riego, incluyendo las líneas de cualquier canal, camino, tú-nel, local para depósito de agua, acueducto, planta para desarrollar-fuerza, líneas transmisoras, u otra obra que se requiera, debiendo indemnizarse al propietario de los perjuicios que se le ocasiones* como consecuencia de dichas obras. El Comisionado del Interior estará facultado, cuando fuere necesario, para iniciar procedimien-tos de expropiación a nombre de El Pueblo de Puerto Rico, con el fin de adquirir cualquier terreno o derecho comprendido en los pla-nos aprobados del mencionado proyecto de riego; y para los fines de dichos procedimientos de expropiación, todo terreno, toda -servi-dumbre de paso para conducción de agua y corrientes eléctricas, tod© local para depósito de agua, canales, caminos túneles, acueductos,, acequias, plantas de fuerza motriz, y demás cosas comprendidas j que entren en dicho plan de riego, aprobado según se ha expresado, se declara, por la presente, que son obras' de utilidad pública, y, como tales, se declara que están sujetas al derecho de expropiación forzosa, pudiendo ser objeto de procedimientos de expropiación en la forma que la ley dispone; Disponiéndose, sin embargo, que to-dos los mencionados derechos y cosas pueden ser objeto de procedi-mientos de expropiación, sin necesidad de cumplir aquellas disposi-ciones de la ley que requieren una declaración de utilidad pública por el Consejo Ejecutivo, de acuerdo con la ley aprobada el 12 de marzo de 1908, titulada ‘Ley para enmendar la ley titulada “Ley-estableciendo la expropiación forzosa de la propiedad particular para los fines y bajo las condiciones expresadas en la misma,” apro-bada en mai’zo 12 de 1903’ o con ninguna otra disposición de ley referente a declaraciones de utilidad pública; Y disponiéndose, que el Comisionado del Interior estará facultado en todo tiempo para adquirir para dicho sistema de riego dichos derechos y cosas, siem-pre que sea posible, mediante transacción fu'era de la corte, para evitar los procedimientos de expropiación; Y disponiéndose, además, que el Comisionado del Interior queda por la presente autorizado y facultado para permutar, con la aprobación del Consejo Ejecutivo, abrevaderos para ganado por cualesquiera terrenos que El Pueblo de Puerto Rico necesitare adquirir para la construcción, conservación o explotación del canal principal y de los altos laterales de diels/o sistema de riego.”
Cualquiera que sea la interpretación que quiera dársele a esta sección, la misma no trata de autorizar una incauta-ción sin la debida compensación, en los casos prohibidos por la ley.
*139La naturaleza del dominio eminente lia sido sometida a la consideración de esta corte, principalmente en el caso de American Railroad Co. v. Quiñones, supra. En la opinión emitida por el Juez Sr. MacLeary, entre otros casos citamos el de Saldaña v. La Junta Escolar de Carolina, 14 D.P.R. 348, al efecto de que tal poder debe ser ejercitado de acuerdo con la ley y teniendo en cuenta los derechos del dueño de los terrenos a una justa compensación.
La petición de injunction, que debe considerarse como cierta para los fines de esta apelación, dice que el Comisionado del Interior fia inundado y se propone continuar inundando los terrenos de los apelantes, y que destruiría los terrenos, caminos y cercas, haciéndolos inservibles para el cultivo. En este caso se ha amenazado a los dueños con privarles del uso de sus terrenos, y esto equivaldría a una ocupación sin .la debida compensación a menos que las leyes de Puerto Rico dispongan una justa compensación sin necesidad del pago previo.
Cuando la Constitución o las leyes no requieren el previo pago en la expropiación, y se pone una suma adecuada a disposición del dueño de la propiedad, a veces puede tomarse la propiedad antes de decretarse la expropiación; pero ni la Carta Orgánica, ni el Código Civil, ni aún la Ley No. 63 de 1919 contienen disposición alguna con el objeto de proteger a los apelantes con anterioridad a la sentencia de expropiación forzosa. El artículo 355 del Código Civil demuestra, como presupone la demanda, que la regla en Puerto Rico, como en muchos estados, es que se requiere el pago de suficiente compensación antes de transferirse el título del terreno. Las decisiones sostienen claramente que en los estados en que se requiere el previo pago no debe haber legalmente ninguna ocupación o intromisión en la propiedad hasta que se compense debidamente al dueño. No necesitamos vagar extensamente en busca de precedente, porque lo hallamos en el caso de American Railroad Co. v. *140Quiñones, supra. En dicho caso se resolvió terminantemente por la corte qne el previo pago era requisito indispensable a la transferencia del título.
Asumiendo por el momento, de conformidad con el Attorney General, que todos los actos cometidos en este caso lo fueron por El Pueblo de Puerto Rico, no puede decirse que a éste no se le pueda demandar, pero cuando El Pueblo de Puerto Rico comparece ante una corte en solicitud de un procedimiento de expropiación forzosa contra los dueños de cierta propiedad, su consentimiento a ser demandado para responder de los actos de sus funcionarios, respaldados por el Gobierno, debe presumirse concluyentemente. Esto se deduce del caso de El Pueblo de Puerto Rico v. Ramos, 232 U. S. 627 (58 L. Ed. 763). En dicho caso se resolvió que si bien El Pueblo de Puerto Rico, en acciones ordinarias, no podía ser demandado sin su consentimiento, una comparecencia voluntaria, después de considerar el caso debidamente y de haberse presentado una solicitud del Attorney General para que se le hiciera parte en el pleito, fundándose en que tenía interés en la controversia, equivalía a consentimiento, y que posteriormente el Pueblo de Puerto Rico no podía presentar objeción a la jurisdicción de la Corte con motivo de su inmunidad como soberano. Se hizo distinción del caso de El Pueblo de Puerto Rico v. Rosaly, 227 U. S. 270 (57 L. Ed. 557). La corte puso en duda, al solicitarse una confiscación de bienes {escheat), si el consentimiento era necesario. Sin embargo, si en dicho caso era de presumirse el consentimiento, el presente recurso de apelación presenta un caso más fuerte, en vista de que El Pueblo de Puerto Rico voluntariamente compareció ante la corte para tratar de expropiar los terrenos de los apelantes.
Otro aspecto del caso sería que si la solicitud de injunction presentada por los apelantes procedía por alguna otra razón, una corte de equidad impediría que El Pueblo *141de Puerto Rico alegara su inmunidad en un caso presentado por él mismo. Veremos, pues, que el injunction es el reme-dio adecuado — quizás el único remedio.
Una ley local aprobada por la Legislatura autoriza demandas de reivindicación contra El Pueblo de Puerto Rico. Ley No. 76 de abril 13 de 1916. Si por algún otro fundamento el injunction procede, entonces tal pleito es la reivindicación cuando existe la incautación de propiedad pri-' vada sin la debida compensación.
A pesar del razonamiento que precede, para demostrar que El Pueblo de Puerto Rico o sus funcionarios en su capacidad oficial podrían ser demandados en este caso, so-mos de opinión que los actos realizados en el presente caso no pueden interpretarse como los del Pueblo de Puerto Rico, sino como los actos individuales de los funcionarios a cargo del proyecto del riego. Debemos de presumir que de la petición de injunction no aparece que Rubiera Rábido una emergencia como una guerra o una gran amenaza a la salud pública que Riciera necesaria la inmediata incautación de esta propiedad sin esperar la sentencia en el caso de expropiación, y eso fué lo que diclios funcionarios Ricieron. Era preferible esperar algunas semanas más, o tal vez algunos años más antes que ocasionar daños a los ciudadanos de Puerto Rico.
El acto de los funcionarios del G-obierno al inundar las propiedades antes de dictarse sentencia en el procedimiento de expropiación debe considerarse como torticero, y así lo Remos resuelto en el caso de Central Victoria v. Kramer, 35 D.P.R. 183. Véase además Harrison v. St. Louis & San Francisco R. R., 232 U. S. 318, 332 (58 L. Ed. 621). De modo que procede un injunction contra los funcionarios in-dividualmente.
La presente petición de injunction es incidental al pleito principal que se está tramitando, según dispone la misma Ley de Injunction en su párrafo 3, Ley de marzo 8 de 1906. *142El Pueblo de Puerto Pico, por la Ley de 1919, autorizó a sus funcionarios a expropiar estos terrenos, pero no los autorizó a incautarse de ellos antes de la expropiación.
Llegamos, pues, a la cuestión de si el injunction es el remedio adecuado, y nos referiremos primeramente a algunas de las decisiones de varias cortes, especialmente porque en esta clase de casos no tenemos gran cúmulo de jurisprudencia.
En Lowery v. City of Pekin, 55 N. E. 1062, 186 Ill. 387, 51 L.R.A. 301, la corte dijo:
“Se dice que no puede impedirse por medio de un injunction que la ciudad use y retenga la posesión de la propiedad del deman-dante en el recurso de error para ser dedicada a un camino público, por el supuesto fundamento de que el demandante en el recurso de error, si lia sufrido algún daño, tiene un remedio en ley, bien sea mediante una acción para indemnizarse de los daños sufridos pol-la invasión (trespass). Pero no es éste un caso en que se solicite un injunction para impedir una simple invasión (trespass). Este es un caso en el cual un municipio, alegando tener derecho a ello, ilegalmente está tratando de incautarse de la propiedad de un ciu-dadano particular. Ha sido ya bien' establecido que el injunction es un procedimiento apropiado cuando algunas ciudades o funciona-rios públicos, so color de autoridad, o alegando tener derecho a ello, ilegalmente traten de causar daño o de incautarse de la propiedad o de obstruir los derechos de un ciudadano.” (Se citan varios ca-sos.)
La corte continuó diciendo:
“El' daño de que aquí se quejan es uno de naturaleza continua, y permanente, para' el cual no existe un remedio completo y ade-cuado en ley.”
Al resolver que en dicho caso en realidad no se habían incantado de propiedad alguna, la corte, en Birmingham Traction Co. v. Birmingham Railway & Electric Co., 119 Ala. 129, 43 L.R.A. 233, dijo:
“Es tan sólo cuando una parte autorizada por la ley para ejer-cer el derecho de dominio eminente procede sin determinar y pagar *143legalmente la compensación, al ejercer el derecho de expropiación forzosa, cpie nna corte de equidad expedirá un injtinction, sin tener en cuenta la cuestión de daños irreparables o de si existen remedios adecuados en ley.” (Se citan varios casos.)
En el caso de State ex rel. Cotting v. Sommerville, Judge, 104 La. 74, 28 So. 977, la corte resolvió que aunque la pro-piedad estaba sujeta a expropiación forzosa y que los pro-cedimientos únicamente darían lugar a una sentencia conde-nando al pago de una cantidad de dinero, de ningún modo se infería que podía privarse de la posesión de la propiedad a.sa dueño con anterioridad al pago de la misma; que el retener una propiedad privada, aún en casos de expropiación forzosa, basta que no se satisfaga el pago de una compensa-ción justa y adecuada, estaba garantizado por la Constitu-ción y que no babía justificación legal que autorizara la in-fracción de este derecho, permitiendo que se transfiriera la propiedad mediante la prestación de una fianza a favor del dueño de la misma; que la corte estaba obligada a asumir que el privar a una persona de su derecho garantizádole por la Constitución equivalía per se a un daño irreparable; que de ser ciertas las alegaciones del peticionario, se babía come-tido un acto torticero y una invasión (trespass) y que en tal caso la corte no podía autorizar la continuación de tal neto mediante la prestación de una fianza; que el peticiona-rio tenía derecho a retener lá posesión de su propiedad basta que se le pagara una compensación razonable y ade-cuada y que no podía destruirse tal derecho teniéndose en cuenta meramente la conveniencia pública. La corte citó «asos para demostrar que “usurpaciones y daños a dere-chos privados de propiedad no pueden justificarse teniendo ■en consideración los beneficios que reportaría al comercio,’ y que el derecho de expropiación de propiedad privada po-día ejercitarse únicamente de acuerdo con las formas pres-critas por la ley.”
En el caso de Osborne v. Missouri Pacific Railway Co., *144147 U. S. 248, el remedio solicitado fué denegado. La corte por voz del Juez Presidente Sr. Fuller, dijo:
“La jurisdicción en equidad puede ser invocada en vista de lo inadecuado del remedio legal cuando el daño es de carácter destruc-tivo o continuo o irreparable por su naturaleza; y la expropiación de propiedad particular para uso público so color de ley pero de hecho sin autoridad, es una invasión tal de los derechos privados que puede presumirse esencialmente irreparable, si es que en ver-dad no puede concederse el remedio ex debito justitiae.”
Bajo el artículo titulado Dominio Eminente, encontramos, en 10 R.C.L. 228, lo que sigue:
“Cuando se intenta o amenaza una entrada ilegal en terrenos particulares so color de dominio eminente, la misma será prohibida por una corte de equidad sin consideración a los requisitos usuales de la jurisdicción en equidad. Si algún funcionario público, o una corporación facultada para expropiar terrenos para uso público, in-tenta verificar una expropiación excediéndose de las facultades con-ferí dales por la Legislatura o sin cumplir con las condiciones de la concesión, un injunction será librado desde luego, aún cuando el daño ocasionado al dueño sea trivial. La jurisdicción en equidad en tal caso se basa en la tentativa de hacer mal uso del poder sobe-rano delegado por la legislatura y en la situación desigual de las partes por la concesión de una prerrogativa a una de ellas.”
Como se ha resuelto frecuentemente, cuando los daños son remotos las cortes no ejercitarán su jurisdicción de equidad, pero cuando existe una incautación la regla es todo lo contrario. Osborne v. Missouri Pac. Ry. Co., supra.
El caso citado por el Gobierno, de la Corte Suprema de los Estados Unidos, o sea Transportation Co. v. Chicago, 99 U. S. 635, se refiere a daños incidentales o remotos y no a una' incautación. La corte tomó como premisa que no se podía coger propiedad privada sin la debida compensación, y entonces dijo:
Pero los actos realizados en el debido cumplimiento de los po-deres gubernamentales sin invadir directamente la propiedad pri-vada, aunque la consecuencia Sea impedir su uso, se ha resuelto uni-*145versalmente que no equivale a una incautación dentro del significado de la disposición constitucional. ’1
Para demostrar la diferencia entre nna incautación y meros daños remotos, los siguientes casos también son aplicables: Richards v. Washington Terminal Co., 223 U. S. 554, L.R.A. 1915-A 887; Callenden v. March, 1 Pick 418, 429; Elser v. Village of Gross Point, 223 Ill. supra; Detroit v. Beckman, 34 Mich. 125; Vanderlip v. Grand Rapids, 3 L.R.A. 247, supra, y nota.
En ningún caso de los que hemos encontrado, especialmente cuando el pago es un requisito previo estatutorio, se ha resuelto que la inundación de terrenos no sea una incautación. Los daños que se ocasionarían en este caso, de acuerdo con la jurisprudencia, son de naturaleza permanente y presuntivamente irreparables. Poco importa que una sentencia de expropiación pudiera obtenerse prontamente, pues según toda la jurisprudencia cuando se exige el pago previo el dueño de la propiedad tiene derecho al uso y disfrute de la misma hasta que se ha recibido de hecho una justa compensación después de dictada la sentencia o cuando menos, una oferta de pago de tal compensación posterior a la sentencia. Los motivos que pueda tener un dueño para rechazar una oferta háchale por el Comisionado del Interior no juegan papel alguno. Sus motivos pudieran ser enteramente impropios, pero se presume, sin embargo, lo contrario y tal presunción existe para beneficio de los poseedores de buena fe. Un hombre pudiera tener sólo un motivo sentimental para retener su propiedad, como por ejemplo, el de haber sido la casa solariega de su familia durante muchos años. Convenimos con el Gobierno en este caso que no era necesaria declaración alguna de utilidad por el Consejo Ejecutivo, ya que - la Legislatura había determinado un método distinto para tal declaración de utilidad. Sin embargo, si en general la mera oferta de pago o consignación en corte de la supuesta justa compensación *146justificara la incautación de los bienes pendente lite, enton-ces la propiedad particular podría ser tomada sin demos-tración alguna de que la finca específica es útil y necesaria para el público.
Según los lieclios alegados en la petición, dos demandados tenían derecho a que se les expidiera el injunction que soli-citaron, y la sentencia de la corte inferior debe ser revo-cada. Somos de opinión que según la faz de la petición debe concederse el injunction, desde luego, pero como podrían suscitarse algunas cuestiones de hecho, el caso debe devol-verse a la corte inferior para ulteriores procedimientos no inconsistentes con esta opinión.
El Juez Asociado Señor Hutchison no intervino.